        Case 1:17-cv-01179-EAW Document 23 Filed 06/06/21 Page 1 of 7



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


WENDY S.,

                     Plaintiff,                          DECISION AND ORDER

              v.                                         1:17-CV-01179 EAW

COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.



                                    INTRODUCTION

       Plaintiff Wendy S. (“Plaintiff”) moves for attorneys’ fees in the amount of

$38,792.75, pursuant to 42 U.S.C. § 406(b). (Dkt. 20). The Commissioner of Social

Security (“the Commissioner”) does not object to Plaintiff’s request. (Dkt. 21). For the

reasons discussed below, the Court grants Plaintiff’s motion in part and denies it in part.

                                    BACKGROUND

       On November 17, 2017, Plaintiff filed this action, seeking review of the final

decision of the Commissioner denying her application for Disability Insurance Benefits

and Supplemental Security Income. (Dkt. 1). Plaintiff moved for judgment on the

pleadings on July 8, 2018. (Dkt. 8). On August 31, 2018, the parties stipulated and the

Court ordered that the matter be remanded for further administrative proceedings. (Dkt.

11).

       By Stipulation and Order filed on October 18, 2018, the parties agreed that

Plaintiff’s counsel was entitled to $6,600 for services performed in connection with this


                                            -1-
         Case 1:17-cv-01179-EAW Document 23 Filed 06/06/21 Page 2 of 7



action, pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”) (Dkt. 15),

which was approved by the Court on October 19, 2018 (Dkt. 16).

       After a supplemental hearing, the ALJ issued a fully favorable decision on

November 12, 2019. (See Dkt. 20-3). Thereafter, the Commissioner issued a Notice of

Award dated September 28, 2020, in connection with Plaintiff’s claims, indicating that

$28,792.25 was withheld to pay Plaintiff’s representative, amounting to 25% of Plaintiff’s

past due benefits. (Dkt. 20-4 at 3). By letter dated August 25, 2020, the Commissioner

notified Plaintiff that it should have withheld an additional $10,000.50, representing 25%

of the child’s benefits received, but due to an error the entire child’s benefits award was

released directly to Plaintiff. (Dkt 20-6).

       On October 14, 2020, Plaintiff moved for an extension of time to file a motion for

attorneys’ fees (Dkt. 18), which was granted by the Court on October 15, 2020 (Dkt. 19).

On December 14, 2020, Plaintiff timely moved for attorneys’ fees pursuant to 42 U.S.C.

§ 406(b). (Dkt. 20). Plaintiff’s counsel seeks $38,792.75, which represents the statutory

cap of 25% of the past-due benefits. (See Dkt. 20-1 at 2; Dkt. 20-4 at 3). Counsel

acknowledges that if he receives the requested fee, he must refund to Plaintiff the $6,600

EAJA fee, but asks the Court to consider using those fees to offset any amount owed by

Plaintiff to counsel in light of the error by the Commissioner in releasing fees for child

auxiliary benefits directly to Plaintiff without any withholding. (Dkt. 20-1 at 2). The

Commissioner filed a response, indicating that he has no objection to Plaintiff’s counsel’s

fee request. (See Dkt. 21).



                                              -2-
        Case 1:17-cv-01179-EAW Document 23 Filed 06/06/21 Page 3 of 7



                                           DISCUSSION

       Section 406(b) provides, in relevant part, as follows:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment. . . .


42 U.S.C. § 406(b)(1)(A). In other words, § 406(b) allows a successful claimant’s attorney

to seek court approval of his or her fees, not to exceed 25% of the total past-due benefits.

Section 406(b) “calls for court review of [contingent-fee] arrangements as an independent

check, to assure that they yield reasonable results in particular cases.” Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002). This review is subject to “one boundary line:

Agreements are unenforceable to the extent that they provide for fees exceeding 25 percent

of the past-due benefits.” Id. (citing § 406(b)). “Within the 25 percent boundary, . . . the

attorney for the successful claimant must show that the fee sought is reasonable for the

services rendered.” Id.

       Accordingly, a fee is not automatically recoverable simply because it is equal to or

less than 25% of the client’s total past-due benefits. “To the contrary, because section

406(b) requires an affirmative judicial finding that the fee allowed is ‘reasonable,’ the

attorney bears the burden of persuasion that the statutory requirement has been satisfied.”

Id. at 807 n.17. As such, the Commissioner’s failure to oppose the motion is not

dispositive. Mix v. Comm’r of Soc. Sec., No. 6:14-CV-06219 (MAT), 2017 WL 2222247,

at *2 (W.D.N.Y. May 22, 2017). Several factors are relevant to the reasonableness

analysis, including the following: (1) “whether the contingency percentage is within the
                                             -3-
         Case 1:17-cv-01179-EAW Document 23 Filed 06/06/21 Page 4 of 7



25% cap”; (2) “whether there has been fraud or overreaching in making the agreement”;

and (3) “whether the requested amount is so large as to be a windfall to the attorney.” Wells

v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990). Also relevant are the following: (1) “the

character of the representation and the results the representative achieved”; (2) “the amount

of time counsel spent on the case”; (3) whether “the attorney is responsible for delay”; and

(4) “the lawyer’s normal hourly billing charge for noncontingent-fee cases.” Gisbrecht,

535 U.S. at 808.

       Here, the requested fee of $38,792.75 represents the 25% statutory cap. (See Dkt.

20-4-at 3; Dkt. 20-6 at 1). As such, the requested fee falls within the statutory 25% cap.

There is no evidence of fraud or overreaching in the making of the contingency agreement

between counsel and Plaintiff. Additionally, counsel was not responsible for any delay and

provided effective representation. The hours expended by counsel on the case were

reasonable in light of the issues presented. Despite having her applications for benefits

initially denied, due to counsel’s efforts, Plaintiff secured a recovery of past-due benefits.

(See Dkt. 20-3).

       But the Court nevertheless further finds that the requested fee is in an amount that

raises concern that it would be a windfall to counsel. The requested fee would result in a

de facto hourly rate of $1,306.15 ($38,792.75 divided by 29.7 hours). “In assessing

whether a requested fee would constitute a windfall, courts consider whether counsel

achieved particularly good results for the claimant; whether counsel expended effort

beyond boilerplate submissions, such as in briefing material issues of fact or particular

legal issues; and whether counsel handled the case efficiently due to his or her experience

                                            -4-
        Case 1:17-cv-01179-EAW Document 23 Filed 06/06/21 Page 5 of 7



in handling social security cases.” Ladonia H. v. Comm’r of Soc. Sec., No. 17-CV-1148S,

2021 WL 671595, at *2 (W.D.N.Y. Feb. 22, 2021).

       Here, while the Court acknowledges that counsel did achieve particularly good

results for Plaintiff and presumably that success was attributable to the strength of the

motion for judgment on the pleadings filed by Plaintiff’s counsel, the fact is that once the

opening brief was filed the matter was no longer litigated at the federal court level and the

Commissioner consented to a remand, thus eliminating the need for Plaintiff’s counsel to

expend further time and effort in federal court. Moreover, the $1,306.15 effective hourly

rate requested is nearly four times counsel’s normal hourly rate of $350 an hour. (Dkt. 20-

2 at ¶ 16). In a recent case from this district where a de facto hourly rate of $1,000 was

requested, the Court noted that such fee was “very high by Western New York standards.”

Campana v. Saul, No. 16-CV-960, 2020 WL 3957960, at *2 n.1 (W.D.N.Y. July 13, 2020);

see also McDonald v. Comm’r of Soc. Sec., No. 16-CV-926-FPG, 2019 WL 1375084, at

*2 (W.D.N.Y. Mar. 27, 2019) (“Although the Commissioner is correct that some courts

have reduced attorney’s fee awards where the effective hourly rate is comparable to the

one sought here, ‘a substantial body of caselaw has awarded rates that approach, if they do

not exceed, $1,000.00.’” (quoting Torres v. Colvin, No. 11 CIV. 5309 JGK, 2014 WL

909765, at *4 (S.D.N.Y. Mar. 6, 2014)). An effective hourly rate of $1,000 was approved

in a case from this district where, as here, the Commissioner stipulated to remand following

Plaintiff’s filing of a motion for judgment on the pleadings, creating an inference that

counsel’s representation warranted the unusually high hourly rate. Specifically, the Court



                                            -5-
           Case 1:17-cv-01179-EAW Document 23 Filed 06/06/21 Page 6 of 7



in Buckley v. Berryhill, No. 15-CV-0341-A, 2018 WL 3368434 (W.D.N.Y. July 10, 2018),

stated:

          [A]fter counsel filed a motion for judgment on the pleadings, the
          Commissioner stipulated to remand. Although the reasons for the
          Commissioner’s decision are not in the record, it is reasonable to assume that
          counsel’s thorough motion played a significant role in identifying reasons
          why remand was appropriate, thereby quickening resolution of this case.
          Counsel’s skill and ability therefore appears to have ensured that this case
          progressed quickly. This weighs heavily in the Court’s decision to award
          counsel his requested fee.

2018 WL 3368434, at *2-3; but see Plum v. Comm'r of Soc. Sec., No. 6:18-CV-6127 (CJS),

2020 WL 1846785, at *4 (W.D.N.Y. Apr. 13, 2020) (reducing requested effective hourly

rate of more than $950 down to $750 in case where Commissioner stipulated to remand

following Plaintiff’s filing of motion for judgment on the pleadings).

          Having considered the required factors, the reasoning in the foregoing cases, and

the argument set forth by counsel, the Court concludes that a reduction of counsel’s

effectively hourly rate to $1,000 per hour is still high, but more in line with awards

generally approved in this district for similar work performed. As expressed in Buckley,

the Court is “mindful that ‘payment for an attorney in a social security case is inevitability

uncertain.’” 2018 WL 3368434, at *2 (quoting Wells v. Sullivan, 907 F.2d 367, 371 (2d

Cir. 1990)). On the other hand, the Court concludes that awarding a fee in excess of an

effective $1,000 hourly rate for the work performed on this case would constitute an

unreasonable windfall in view of the relevant factors.

          The Court also notes that counsel is required to return the previously awarded EAJA

fee of $6,600. See Gisbrecht, 535 U.S. at 796 (“Fee awards may be made under both


                                              -6-
         Case 1:17-cv-01179-EAW Document 23 Filed 06/06/21 Page 7 of 7



[EAJA and § 406(b)], but the claimant’s attorney must refund to the claimant the amount

of the smaller fee. . . .”).

       Accordingly, in light of the above, the Court finds that with a reduction in counsel’s

requested effective hourly rate from $1306.15 to $1,000, counsel is entitled to a more

reasonable fee of $29,700. Counsel must return the EAJA fees in the amount of $6,600 to

Plaintiff.

                                     CONCLUSION

       For the foregoing reasons, Plaintiff’s § 406(b) motion (Dkt. 20) for attorneys’ fees

is granted in part, and the Court hereby orders as follows: (1) Plaintiff’s counsel shall be

paid attorneys’ fees in the amount of $29,700, out of funds withheld from Plaintiff’s past-

due benefits1; and (2) Plaintiff’s counsel is hereby directed to remit the previously awarded

EAJA fee of $6,600 to Plaintiff.

       SO ORDERED.
                                          _____________________________________
                                          ELIZABETH A. WOLFORD
                                          United States District Judge


DATED:         June 6, 2021
               Rochester, New York




1
       In the motion, as noted above, Plaintiff’s counsel requests that the Court relieve
Plaintiff’s burden for fees that exceed the amount previously withheld by the
Commissioner by allowing the EAJA fees already paid to counsel to offset the amount
owed. (Dkt. 20-1 at 2). Because the Court’s reduction in the amount of fees allowed brings
the total owed by Plaintiff to less than $1,000 outside of what was withheld by the
Commissioner, the Court declines counsel’s request.
                                          -7-
